Citation Nr: 1709501	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  12-10 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disorder, to include urticaria, rosacea, hives and/or actinic keratoses, but to exclude squamous cell carcinoma of the chest.

2.  Entitlement to service connection for a skin disorder, to include residuals of squamous cell carcinoma of the chest, urticaria, rosacea, hives and/or actinic keratoses and to include as secondary to alopecia universalis and/or contaminated water at Camp LeJeune.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for headaches, to include as secondary to contaminated water at Camp LeJeune.

5.  Entitlement to service connection for vertigo, to include as secondary to alopecia universalis, otitis externa, bilateral hearing loss and/or contaminated water at Camp LeJeune.

6.  Entitlement to service connection for a psychiatric disorder, including depression, to include as secondary to service-connected disabilities.

7.  Entitlement to an evaluation in excess of 30 percent for alopecia universalis, to include the propriety of assigning 3 separate 10 percent evaluations for alopecia universalis, complete loss of bilateral eyebrows, and complete loss of bilateral eyelashes, and to include a combined evaluation in excess of 30 percent.

8.  Entitlement to a compensable evaluation for bilateral otitis externa.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 1953 to July 1956, to include service at Camp LeJeune after August 1, 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and August 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg.  

The Veteran and his spouse testified at a Decision Review Officer (DRO) hearing in February 2012 and at a Board hearing in October 2016; transcripts of those hearings are associated with the claims file.

The issue of service connection for a skin disorder (excluding squamous cell carcinoma of the chest) is considered reopened, as discussed below; the Board has therefore recharacterized that issue on appeal to include the squamous cell carcinoma of the chest claim as combined with the skin disorder claim on appeal.  

The issues of service connection for headaches, vertigo, skin and psychiatric disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In March 2007, the RO denied service connection for a skin disorder.  New evidence that tends to substantiate the claim of service connection for a skin disorder has been received.

2.  The Veteran's bilateral hearing loss was not incurred in or caused by military service.

3.  Throughout the appeal period, the Veteran's otitis externa does not more closely approximate the signs and symptoms of swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  

4.  The Veteran's assigned 30 percent evaluation for alopecia universalis had been in effect since July 17, 1956, well over 20 years by March 2007; that rating is subsequently protected and cannot be reduced.  

5.  The AOJ committed clear and unmistakable error (CUE) in the March 2007 rating decision by awarding 3 separate 10 percent evaluations for the Veteran's alopecia universalis, complete loss of bilateral eyebrows, and complete loss of bilateral eyelashes, as 3 separate 10 percent evaluations combines to 28 percent under 38 C.F.R. § 4.25, Table I, which is less than the protected 30 percent evaluation in effect since July 1956.  

6.  The Veteran's alopecia universalis is shown to result in complete hair loss of the entire body throughout the appeal period; such only commensurates to a 10 percent evaluation under Diagnostic Code 7831 and therefore an evaluation under that Diagnostic Code does not result in an evaluation in excess of 30 percent.

7.  Throughout the appeal period, the Veteran's alopecia universalis does not result in any scarring, nor is there any evidence of visible or palpable tissue loss or any characteristics of disfigurement of the head, face and neck resulting in pigmentation changes, abnormal texture or contour, or other changes of the skin.

8.  A combined evaluation in excess of 30 percent for the Veteran's alopecia universalis is not applicable in this case, as such combination result in impermissible pyramiding.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a skin disorder, to include urticaria, rosacea, hives and/or actinic keratoses, is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).  

3.  The criteria for establishing a compensable evaluation for bilateral otitis externa have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 6210 (2016).  

4.  The AOJ committed CUE in the March 2007 rating decision; the Veteran's assigned 30 percent evaluation for alopecia universalis is restored.  38 U.S.C.A. §§ 1155, 7105 (West 2014); 38 C.F.R. §§ 3.105, 3.951, 4.25 (2016).

5.  The criteria for establishing an evaluation in excess of 30 percent, to include a combined evaluation in excess of 30 percent, for alopecia universalis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.79, 4.118, Diagnostic Codes 6023, 6024, 7800-04, 7831 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen Service Connection for a Skin Disorder

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  With respect to the Veteran's skin claim, the claim is being reopened and remanded for additional development, as discussed further below.  Consequently, any further discussion respecting the VCAA is not necessary at this time.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The Veteran filed for and was denied service connection for a skin disorder (claimed as an autoimmune disorder with red skin and itching) in a March 2007 rating decision.  The AOJ denied service connection for that claim because there was no evidence that it began in or was caused by service.  The Veteran was notified of that decision in a March 2007 letter.  The Veteran did not submit a notice of disagreement with that decision within one year of that notice letter, nor did he submit any additional evidence respecting that claim until he filed his claim to reopen in March 2009.  

Consequently, as no timely notice of disagreement or new and material evidence was received during the appeal period following the March 2007 notice letter, the March 2007 rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.1103 (2016); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  New and material evidence is therefore required to reopen the claim of service connection for a skin disorder (excluding squamous cell carcinoma of the chest).  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since the March 2007 rating decision, the Veteran submitted evidence that he was exposed to contaminated water at Camp Lejeune during his period of military service and has argued that the exposure is the cause of his skin problems.  Additionally, he submitted several treatises and articles regarding alopecia and has alternatively argued that his skin problems are related to that service-connected disability.  Therefore, the Board finds that new and material evidence which tends to substantiate the Veteran's claim of service connection for a skin disorder has been received in this case, and that the claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).

Service Connection for Bilateral Hearing Loss

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in April 2009, June 2009, and January 2010.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA examination in December 2004 is adequate.  

As a final initial matter, VA has additionally obtained and associated with the claims file VA treatment records through September 2015.  The Board notes that the last adjudication of the bilateral hearing loss issue by the AOJ was in the March 2012 statement of the case; likewise, the Board notes that neither the Veteran nor his representative appears to have submitted a waiver AOJ consideration of the evidence obtained since March 2012.  

Notwithstanding the lack of a waiver or issuance of a supplemental statement of the case, the Board finds that the unaddressed September 2015 VA treatment records are not pertinent to the Veteran's bilateral hearing loss appeal.  Consequently, the Board does not see the need to further delay adjudication of the bilateral hearing loss issue at this time merely for the AOJ to issue a supplemental statement of the case.  Consequently, as the records are not pertinent to the bilateral hearing loss claim, there is no prejudice to the Veteran with the Board proceeding to adjudication of that issue at this time.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the appeals.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Certain chronic diseases, including bilateral hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The failure to meet these criteria at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant "may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  The threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Id., at 157.

The Veteran contends that his bilateral hearing loss is a result of his military service.  The Veteran testified in his February 2012 DRO hearing and October 2016 Board hearing that his bilateral hearing loss began during military service.  He also stated that he noticed hearing loss after his discharge from service, although he did not seek treatment for it because "it was something [he] could live with."

Turning to the evidence, the Board notes that the Veteran's DD Form 214 demonstrates that his military occupational specialty (MOS) was a Warehouseman.  

The Veteran's service treatment records do not reflect any evidence of bilateral hearing loss.  The Veteran, however, was treated for infection of his external auditory meatus in June 1954 after he went swimming.  His July 1956 separation examination has a 15 out of 15 whisper test score regarding his hearing acuity.  

In November 1956, the Veteran underwent a VA audiological examination.  Audiometric examination disclosed pure tone air conduction thresholds, in decibels, as follows:  


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Speech Discrimination
RIGHT
-10
-5
-5
-
5
100%
LEFT
-10
0
0
-
15
96%

The examiner noted that the Veteran's hearing was normal in both ears at that time.  

The Veteran underwent a VA examination of his bilateral hearing loss in December 2004.  Audiometric examination disclosed pure tone air conduction thresholds, in decibels, as follows:  


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
35
25
45
50
70
48
92%
LEFT
20
30
60
55
60
51
88%

During that examination, the Veteran stated that he believed his hearing loss began "secondary to his military service."  He reported a longstanding history of bilateral "swimmer's ear," which was treated in service.  The Veteran also reported that he had been fitted with bilateral hearing aids by VA.  The examiner noted that the Veteran had noise exposure in service due to qualifying with his rifle during service; this is the only military noise exposure reported by the Veteran.  The examiner further noted years of occupational noise exposure as a sheet metal worker; there was no recreational noise exposure.  

The examiner diagnosed bilateral hearing loss consistent with noise exposure; however, the examiner indicated that the noise exposure during military service-namely his exposure to small arms fire while on the firing range-was less likely than not the cause of his hearing loss.  Rather, the examiner stated that it was more likely that the noise exposure while working in a sheet metal factory caused his hearing loss.  

The Veteran's VA treatment records generally reflect issuance and maintenance of the Veteran's hearing aids; they do not reflect any pertinent evidence regarding a nexus.  

Based on the foregoing evidence, the Board finds that service connection for bilateral hearing loss is not warranted.  The evidence reflects a current hearing loss disability under 38 C.F.R. § 3.385, as well as in-service noise exposure (arms fire).  The first two elements of service connection have been met.  Consequently, this case turns on the nexus requirement.  

The only medical opinion regarding a nexus is the December 2004 examiner's opinion.  In light of the normal audiometric evaluation in November 1956, as well as the post-service history of occupational noise exposure, the examiner determined that the Veteran's hearing loss was most likely due to his occupational exposure and not due to service.  The Board finds this evidence to be highly competent and credible.  

Accordingly, the Board finds that service connection for bilateral hearing loss is not warranted.  In so reaching that conclusion, the Board has appropriately considered the benefit-of-the-doubt doctrine in this case; however, because the preponderance of the evidence is against the claim it is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014).

Increased Evaluation Claims for Otitis Externa and Alopecia Universalis

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in April 2009.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA examinations in October 2009 and July 2015 are adequate for rating purposes.  

As a final initial matter, the Board notes that the Veteran's last VA examination of his otitis externa and alopecia disabilities was in July 2015.  Since those examinations, VA has additionally obtained and associated with the claims file VA treatment records through September 2015.  The Board notes that the last adjudication of the otitis externa and alopecia issues by the AOJ was in the March 2012 statement of the case; likewise, the Board notes that neither the Veteran nor his representative appears to have submitted a waiver AOJ consideration of the evidence obtained since March 2012.  

Notwithstanding the lack of a waiver or issuance of a supplemental statement of the case, the AOJ did issue an August 2015 rating decision which addressed all of the evidence that has been obtained respecting the otitis externa and alopecia disabilities since the March 2012 statement of the case.  Additionally, the unaddressed September 2015 VA treatment records are not pertinent to the Veteran's otitis externa or alopecia appeals.  

Consequently, the Board does not see the need to further delay adjudication of the otitis externa and alopecia issues at this time merely for the AOJ to issue a supplemental statement of the case as to those issues.  The AOJ has addressed in the first instance the pertinent evidence obtained since the last adjudicatory action in the August 2015 rating decision; the Veteran has had an appropriate amount of time to respond to that adjudicatory action.  Consequently, there is no prejudice to the Veteran with the Board proceeding to adjudication of those issues at this time.  The Board therefore finds the AOJ's issuance of a rating decision rather than a supplemental statement of the case regarding the otitis externa and alopecia claims to be harmless error.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board will therefore proceed with adjudication of those issues at this time.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the appeals.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Otitis Externa 

Throughout the appeal period, the Veteran has been assigned a noncompensable evaluation for his bilateral otitis externa under Diagnostic Code 6210.

Under Diagnostic Code 6210, otitis externa which manifests as swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment warrants a 10 percent evaluation.  See 38 C.F.R. § 4.87, Diagnostic Code 6210 (2016).  

Turning to the evidence of record, the Veteran underwent a VA examination of his otitis externa in October 2009.  During that examination, the Veteran reported the last treatment for his otitis externa was 5 years prior to examination; he treated his condition with antibiotic ear drops and ear wicks when he had an episode.  He also avoided getting water and dirt in his ears in order to prevent any episodes.  He stated that when he does have otitis externa, he has ear pain and swelling.  

On examination, the Veteran's ear canals were clear except for slight cerumen, without any tenderness, edema, or redness of the canals, ear drums or mastoids.  The examiner concluded that the Veteran did not have any otitis externa present on examination at that time and that his last episode was apparently five years earlier.  The examiner noted that the Veteran did not go swimming any more as a result of his otitis externa, and that if he had an ear infection he had to take it easy; otherwise, the only effect on the Veteran's daily activities was his need to prevent getting his ears wet or dirty in order to avoid infection.  

The Veteran also underwent a VA examination of his otitis externa in July 2015.  The Veteran reported at that time that he had not been treated by a physician in 14 years and that he was careful regarding getting water in his ears.  The Veteran denied taking any medication for his otitis externa at that time.  On examination, the Veteran's external ear, ear canal, and tympanic membrane were normal; the examiner noted that the Veteran denied any signs and symptoms associated with chronic ear infection, inflammation, or cholesteatoma, and there was no evidence of benign or malignant neoplasms of the ear.  The Veteran's otitis externa did not affect his ability to work.  

The Veteran's VA treatment records generally note a history of otitis externa, although those records do not demonstrate any treatment or findings of that disability during the appeal period.  The Veteran's private treatment records, likewise, do not disclose any treatment or findings of otitis externa during the appeal period.  

In his February 2012 hearing, the Veteran indicated that his otitis externa had gotten a lot better, although his ears would get infected if he got a lot of water in them.  He indicated that he would occasionally put ear wicks in his ears every few months.  

Based on the foregoing evidence, the Board finds a compensable evaluation for his otitis externa is not warranted.  Although it appears that the Veteran's ears may occasionally get infected if he got a lot of water in his ear, it is apparently not significant enough to seek treatment beyond ear wicks.  There is no evidence on either examination or in the VA or private treatment records to demonstrate that the Veteran's bilateral otitis externa required frequent and prolonged treatment, an no objective evidence of swelling, dry and scaly or serous discharge, and/or itching.  

Furthermore, the Board has carefully compared the level of severity and symptomatology of the Veteran's bilateral otitis externa with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which he is currently evaluated.  Additionally, the Veteran's disability is not unusual or exceptional in this case, as the symptomatology associated with his disability is such as would be expected with otitis externa and the manifestations incumbent with that disability.  Moreover, there is no evidence of the need for frequent hospitalization or marked interference with employment as a result of his bilateral otitis externa.  For these reasons, as the rating schedule is adequate to evaluate that disability, referral for extraschedular consideration is not in order.  

Accordingly, a compensable evaluation for the Veteran's bilateral otitis externa is not warranted based on the evidence of record at this time.  See 38 C.F.R. §§ 4.7, 4.87, Diagnostic Code 6210.  

Alopecia 

As an initial matter, the Veteran has argued on appeal that the AOJ erred in assigning him three separate 10 percent evaluations for his alopecia universalis under Diagnostic Codes 6023, 6024 and 7831.  He asserts that such separate evaluations are tantamount to a reduction of his protected 30 percent evaluation for his alopecia universalis which has been in effect since July 1956.  The Board agrees with the Veteran and restores that disability evaluation at this time.  

A readjustment to the Schedule for Rating Disabilities shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be evaluated has actually improved.  Regardless, a disability which has been continuously rated at or above any evaluation for 20 years or more will not be reduced except upon a showing that such a rating was based on fraud.  The 20-year period will be computed from the effective date of the evaluation to the effective date of reduction in evaluation.  See 38 C.F.R. § 3.951 (2016).  

In this case, the Veteran was assigned a 30 percent evaluation for his alopecia universalis beginning July 17, 1956, under Diagnostic Code 7899-7800; the AOJ at that time rated the Veteran's alopecia disability as analogous to disfigurement of the head, face and neck using the Rating Schedule in effect in 1956.

In a March 2007 rating decision-a rating decision that is not currently on appeal-the AOJ rated the Veteran's alopecia universalis as 10 percent disabling under Diagnostic Code 7831, for alopecia areata, and also assigned two separate 10 percent evaluations under Diagnostic Codes 6023 and 6024, for complete loss of his bilateral eyebrows and eyelashes, respectively.  

Although the Veteran did not appeal the March 2007 rating decision, the Veteran's arguments on appeal have essentially raised a motion for clear and unmistakable error (CUE) in that decision.  

In this case, it is clear that a combination of three 10 percent evaluations under 38 C.F.R. § 4.25, Table I combines to a 28 percent evaluation, which is necessarily less than the protected 30 percent evaluation which was in effect for greater than 20 years in March 2007.  The AOJ has not shown that the 30 percent evaluation assigned in July 1956 was based on fraud.  Consequently, the AOJ committed CUE in the March 2007 rating decision when they changed the Veteran's protected 30 percent evaluation under Diagnostic Code 7899-7800 into three separate 10 percent evaluations under Diagnostic Codes 7831, 6023, and 6024.  

Consequently, the Board must necessarily restore the Veteran's 30 percent evaluation in effect prior to the March 2007 rating decision at this time, as the AOJ's CUE improperly reduced the Veteran's protected 30 percent evaluation.  See 38 U.S.C.A. § 1155, 7105 (West 2014); 38 C.F.R. § 3.105, 3.951, 4.25.

The Veteran was rated as 30 percent under Diagnostic Code 7899-7800 for his alopecia universalis in July 1956 as analogous to disfigurement of his head, face and neck.  As discussed above, that evaluation is still currently in effect.  

Since the initial evaluation of the Veteran's alopecia universalis in July 1956, alopecia areata has been added to the Rating Schedule.  A noncompensable evaluation is warranted for alopecia areata with loss of hair limited to the scalp and face, and a 10 percent evaluation is warranted for alopecia areata with loss of all body hair.  38 C.F.R. § 4.118, Diagnostic Code 7831 (2016).  

Also potentially applicable is Diagnostic Code 7800, concerning disfigurement of the head, face or neck.  That code section provides a 10 percent evaluation where there is one characteristic of disfigurement.  A 30 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  An 80 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2016).

The 8 characteristics of disfigurement, for the purposes of evaluation under § 4.118, are scars 5 or more inches (13 or more cm.) in length; scars at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurate and inflexible in an area exceeding six square inches (39 sq. cm.).  Id. at Note (1).

The Board has reviewed the Veteran's VA and private treatment records.  Generally, those records document ongoing alopecia universalis, including total loss of the Veteran's body hair, since military service, although no specific treatment for that disability is shown.  

The Veteran underwent a VA examination of his alopecia in October 2009.  The Veteran reported that he lost his hair during a three-day period in service and has not had any hair on his body since then.  The examiner noted that he does not have any hair anywhere on his body, including his scalp, eyebrows, eyelashes, pubic area, arms or legs.  On examination, the Veteran had no hair on his body, and he was noted as wearing a wig.  The Veteran reported that he hated wearing the wig and that he was used to people noticing that he has no eyebrows or eyelashes.  There was no scarring due to his alopecia noted on that examination.  

In the Veteran's February 2012 DRO hearing, the Veteran repeatedly noted that he had no hair on his body, including no eyebrows and eyelashes.  At that time, the Veteran denied having any scarring due to his alopecia at that time.  

The Veteran underwent a VA examination of his alopecia in July 2015.  At that time, it was noted that the Veteran had had alopecia universalis since 1955.  The examiner noted that the Veteran lost all of his hair in 1954, during military service.  On examination, the examiner noted that the Veteran did not have any scarring or disfigurement of the head, face and neck, benign or malignant neoplasms, or any other systemic manifestations due to his alopecia.  The Veteran did not have any oral or topical treatments for his alopecia disability; nor did the Veteran have any debilitating or non-debilitating episodes within the last 12-month period.  The Veteran had complete loss of all of his body hair.  The examiner concluded that the Veteran's alopecia did not affect his ability to work.  

In his October 2016 Board hearing, the Veteran denied any treatment for his alopecia; he also denied any pain or other feeling associated with his alopecia.  The Veteran reiterated that he did not have any hair on his body after military service.  

Based on review of the evidence of record, it is clear that the Veteran's alopecia universalis has resulted in complete loss of all of his body hair.  Consequently, the Board is only able to assign a 10 percent evaluation for the Veteran's alopecia universalis under Diagnostic Code 7831.  The Veteran's currently assigned 30 percent evaluation is higher.  See 38 C.F.R. § 4.118, Diagnostic Code 7831.  

The evidence does not support a finding of any scarring of his head, face and neck as a result of his alopecia.  Moreover, there is no visible or palpable tissue loss of his head, face and neck as a result of his alopecia.  The Veteran likewise does not have any characteristics of disfigurement, as the alopecia does not result in pigmentation changes, abnormal texture or contour, or other changes of the skin.  An evaluation in excess of 30 percent is therefore not warranted under Diagnostic Code 7800.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  

Moreover, separate evaluations under Diagnostic Codes 7801, 7802 and 7804 are not warranted in this case, as again, the Veteran's alopecia universalis does not result in any scarring; such is demonstrated throughout the record by the Veteran's lay statements and the clinical evidence of record.  Consequently, those Diagnostic Codes are inapplicable in this case.  See 38 C.F.R § 4.118, Diagnostic Codes 7801, 7802, 7804 (2016).  

Finally, the Board has contemplated whether separate evaluations under Diagnostic Codes 6023, 6024, and/or 7831 are warranted in this case.  A separate evaluation under Diagnostic Code 7831 cannot be assigned as the Veteran's 30 percent evaluation contemplates the disfigurement of the Veteran's head, face and neck as a result of his alopecia, which is also contemplated as noncompensable under Diagnostic Code 7831.  

Likewise, separate compensable evaluations under Diagnostic Codes 6023 and 6024 for complete loss of bilateral eyebrows and eyelashes, respectively, in addition to the protected 30 percent evaluation would also be impermissible pyramiding, as such complete loss of both the eyebrows and eyelashes is already contemplated under disfigurement of the head, face and neck by that protected 30 percent evaluation.  

Consequently, a combined evaluation in excess of 30 percent for the Veteran's alopecia universalis under Diagnostic Codes 6023, 6024, and/or 7831 in addition to the protected 30 percent evaluation under Diagnostic Code 7800 would result in impermissible pyramiding and therefore cannot be assigned in this case.  See 38 C.F.R. §§ 4.14, 4.79, 4.118, Diagnostic Codes 6023, 6024, 7800, 7831.  

As a final matter, the Board has carefully compared the level of severity and symptomatology of the Veteran's alopecia universalis with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which he is currently evaluated.  In this regard, the criteria for the Veteran's alopecia universalis contemplates the loss of his hair all over his body, including any type of disfigurement of his head, face and neck as a result of that disability.  Additionally, the Veteran's disability is not unusual or exceptional in this case, as the symptomatology associated with his disability is such as would be expected with alopecia universalis and the manifestations incumbent with that disability.  Moreover, there is no evidence of the need for frequent hospitalization or marked interference with employment as a result of his alopecia universalis.  For these reasons, as the rating schedule is adequate to evaluate that disability, referral for extraschedular consideration is not in order.  

In conclusion, the Board finds that the AOJ committed CUE in changing the Veteran's 30 percent evaluation in the March 2007 rating decision; the Veteran's protected 30 percent evaluation is therefore restored.  The Board, however, is unable to assign an evaluation in excess of the protected 30 percent evaluation for the Veteran's alopecia universalis at this time, to include combined evaluation in excess of 30 percent for alopecia universalis; that claim must therefore be denied.  See 38 C.F.R. §§ 4.7, 4.14, 4.79, 4.118, Diagnostic Codes 6023, 6024, 7800-04, 7831.  

Extra-schedular considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2016).  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

Moreover, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran nor has it been reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.


ORDER

New and material evidence with respect to the claim of service connection for a skin disorder (excluding squamous cell carcinoma of the chest), to include urticaria, rosacea, hives and/or actinic keratoses, has been received; that claim is reopened, and to this extent, the appeal of that issue is granted.

Service connection for bilateral hearing loss is denied.  

A compensable evaluation for bilateral otitis externa is denied.  

The AOJ committed CUE in the March 2007 rating decision, and the Veteran's 30 percent evaluation for his alopecia universalis is restored.  

An evaluation in excess of 30 percent, to include a combined evaluation in excess of 30 percent, for alopecia universalis is denied.


REMAND

Regarding the Veteran's headaches and vertigo issues, the Veteran has not been afforded any VA examinations regarding those claimed disorders.  

On appeal, the Veteran has competently and credibly attested to the fact that he suffers from vertigo or dizziness, as well as headaches.  Additionally, the Veteran has asserted that those disorders are related either to his service-connected alopecia universalis or are a result of his exposure to contaminated water at Camp Lejeune.  

Exposure to contaminated water is conceded at this time given the Veteran's service at Camp Lejeune during his period of service after August 1, 1953.  Likewise, the Veteran's alopecia universalis is shown to be service connected.  

The low threshold for obtaining VA examinations has therefore been met in this case, and a remand is necessary in order for such to be accomplished.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Regarding the Veteran's psychiatric disorder, he underwent a VA psychiatric examination in September 2009.  At that time, the examiner did not diagnose any current disability.  The Board notes that the examiner in 2009 used the DSM-IV to base any diagnosis of the Veteran; the DSM-V is now required by VA regulations and it does not appear that any VA examination has been afforded to him which contemplates the new diagnostic criteria.  

Consequently, as the Veteran has continued to assert that he has depression and anxiety as a result of his hair loss in service, the Board finds that a remand in order to afford him a new VA examination is necessary at this time.  

Finally, the Veteran underwent VA examinations in October 2006 and October 2015, which addressed urticaria and squamous cell carcinoma of the chest, respectively.  The Board notes that neither examiner has discussed the noted diagnoses of rosacea, hives or actinic keratoses shown in the Veteran's VA treatment records.  Moreover, those examiners' opinions are inadequate, as they did not properly address the aggravation portion of the secondary service connection opinions.  

Consequently, the Board finds that a remand of the skin issue is necessary in order to obtain an adequate VA examination and medical opinions, to include as secondary to alopecia universalis and as secondary to exposure to contaminated water at Camp LeJeune.  See Id.

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Bay Pines and Hines VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his headaches, vertigo, psychiatric, and skin, to include residuals of squamous cell carcinoma of the chest, urticaria, rosacea, hives and/or actinic keratoses, disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine whether the Veteran's headache disorder is the result of military service or secondary to a service-connected disability.  The claims folder must be made available to the examiner.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran has any headache disorder.  If so, the examiner should opine whether that disorder at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service, to include exposure to contaminated water during his service at Camp Lejeune.

The examiner should also opine whether the Veteran's headache disorder is at least as likely as not (a) caused by or (b) aggravated by the Veteran's service-connected alopecia universalis or otitis externa disabilities, and/or the combined effects of those disabilities.  

If aggravation of the Veteran's headache disorder by his service-connected disabilities is found, the examiner must attempt to establish a baseline level of severity of his headache disorder prior to aggravation by the service-connected disabilities.

The examiner should also discuss the Veteran's lay statements, including any statements reflecting continuity of symptomatology since onset or since discharge from service; and, any other pertinent evidence of record, including the previous VA examiners' findings and conclusions, as appropriate.  All opinions must be accompanied by a rationale.  

4.  Schedule the Veteran for a VA examination to determine whether the Veteran's vestibular disorder, to include vertigo, is the result of military service or secondary to a service-connected disability.  The claims folder must be made available to the examiner.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran has any vestibular disorder, to include vertigo.  If so, the examiner should opine whether that disorder at least as likely as not (50 percent or greater probability) began in or are otherwise related to the Veteran's military service, to include exposure to contaminated water during his service at Camp Lejeune.

The examiner should also opine whether the Veteran's vestibular disorder is at least as likely as not (a) caused by or (b) aggravated by the Veteran's service-connected alopecia universalis or otitis externa disabilities, and/or the combined effects of those disabilities.  

If aggravation of the Veteran's vestibular disorder by his service-connected disabilities is found, the examiner must attempt to establish a baseline level of severity of his vestibular disorder prior to aggravation by the service-connected disabilities.

The examiner should also discuss the Veteran's lay statements, including any statements reflecting continuity of symptomatology since onset or since discharge from service; and, any other pertinent evidence of record, including the previous VA examiners' findings and conclusions, as appropriate.  All opinions must be accompanied by a rationale.  

5.  Schedule the Veteran for a VA examination to determine whether any current psychiatric disorder, to include depression and/or anxiety, is related to military service or secondary to a service-connected disability.  The claims folder must be made available to the examiner.  All tests deemed necessary should be conducted.

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found under DSM-V, to include PTSD, depression and/or anxiety.  If no diagnosis is provided, the examiner should indicate why no disorder is being diagnosed.

For each psychiatric disability identified, the examiner should opine whether the disability at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, to include exposure to contaminated water during his service at Camp Lejeune and/or the loss of all of his hair during military service.

The examiner should also opine whether any psychiatric disorder is at least as likely as not (a) caused by or (b) aggravated by the Veteran's service-connected alopecia universalis or otitis externa disabilities, and/or the combined effects of those disabilities.  

If aggravation of the Veteran's psychiatric disorder by his service-connected disabilities is found, the examiner must attempt to establish a baseline level of severity of his psychiatric disorder prior to aggravation by the service-connected disabilities.

The examiner should also discuss the Veteran's lay statements, including any statements reflecting continuity of symptomatology since onset or since discharge from service; and, any other pertinent evidence of record, including the previous VA examiners' findings and conclusions, as appropriate.  All opinions must be accompanied by a rationale.  

6.  Schedule the Veteran for a VA examination to determine whether any skin disorder, to include residuals of squamous cell carcinoma of the chest, urticaria, rosacea, hives and/or actinic keratoses, is the result of military service or secondary to a service-connected disability.  The claims folder must be made available to the examiner.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state what skin disorders the Veteran currently has, or has had at any time during the appeal period (since March 2009), to include residuals of squamous cell carcinoma of the chest, urticaria, rosacea, hives and/or actinic keratoses.  

Then, the examiner should opine whether any skin disorder found either on examination or in the treatment records during the appeal period, to specifically include residuals of squamous cell carcinoma of the chest, urticaria, rosacea, hives and/or actinic keratoses, at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service, to include exposure to contaminated water during his service at Camp Lejeune.

The examiner should also opine whether any skin disorder is at least as likely not (a) caused by or (b) aggravated by the Veteran's service-connected alopecia universalis or otitis externa disabilities, and/or the combined effects of those disabilities.  

If aggravation of the Veteran's skin disorder by his service-connected disabilities is found, the examiner must attempt to establish a baseline level of severity of his skin disorder prior to aggravation.

The examiner should also discuss the Veteran's lay statements, including any statements reflecting continuity of symptomatology since onset or since discharge from service; and, any other pertinent evidence of record, including the previous VA examiners' findings and conclusions, as appropriate.  All opinions must be accompanied by a rationale.  

7.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for headaches, vertigo, psychiatric, and skin disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


